Name: Commission Regulation (EC) No 189/98 of 23 January 1998 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kilograms as part of a tariff quota provided for in Regulation (EC) No 2524/97 may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  EU finance;  means of agricultural production;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R0189Commission Regulation (EC) No 189/98 of 23 January 1998 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kilograms as part of a tariff quota provided for in Regulation (EC) No 2524/97 may be accepted Official Journal L 019 , 24/01/1998 P. 0076 - 0076COMMISSION REGULATION (EC) No 189/98 of 23 January 1998 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kilograms as part of a tariff quota provided for in Regulation (EC) No 2524/97 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2524/97 of 16 December 1997 laying down, for the first half of 1998, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries (1), and in particular Article 4(1) thereof,Whereas Article 1(1) of Regulation (EC) No 2524/97 lays down the number of head of live bovine animals weighing between 80 and 300 kilograms originating in certain third countries which may be imported under special conditions in the period 1 January to 30 June 1998;Whereas the quantities for which import right applications have been submitted exceed the quantities available; whereas, pursuant to Article 4(2) of Regulation (EC) No 2524/97, a single percentage reduction in the quantities applied for should be fixed,HAS ADOPTED THIS REGULATION:Article 1 Import right applications submitted pursuant to the import arrangements referred to in Regulation (EC) No 2524/97 shall be reduced by 99,1797 %.Article 2 This Regulation shall enter into force on 24 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 346, 17. 12. 1997, p. 48.